Citation Nr: 1230983	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-45 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to February 1995, and from July 2004 to January 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the RO in Houston, Texas.

In September 2011, the Veteran presented testimony via videoconference from the RO in San Antonio, Texas, at a Board hearing chaired by the undersigned Veterans Law Judge seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In April 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding the claim listed above, in April 2011, the Board also granted service connection for sleep apnea and multiple joint pain, which were on appeal at that time.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2011).  

The Board acknowledges that an electronic tracking system at the Board indicates that a notice of disagreement has been received at the RO regarding the rating assigned for posttraumatic stress disorder in a November 2009 RO rating decision.  A statement of the case has not yet been issued.  The Board finds that a remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not warranted at this time as the RO has clearly acknowledged receipt of the notice of disagreement by its entry of this information into the tracking system.  It is presumed that the RO will address that appeal in due course upon the Board's completion of the current appeal and return of the claims file to the RO.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran does not have a left ear hearing loss disability as defined under VA law.

3.  The Veteran does not have a right ear hearing loss disability as defined under VA law.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the reason for the RO's denial of the claim was addressed, and the Veteran was asked whether his hearing had been evaluated by any other providers.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations in June 2009 and May 2012.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting findings, diagnoses, and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's April 2011 remand instructions by obtaining VA treatment records subsequent to June 2009, and by obtaining an additional VA audiometric examination.  As requested, the examiner reported findings in detail and made a finding as to whether the Veteran currently suffers from "hearing loss disability" as defined by 38 C.F.R. § 3.385.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  


Analysis of Service Connection for Hearing Loss

There is no dispute regarding whether the Veteran was exposed to loud sounds during service.  The Veteran testified at the Board hearing that he was involved in an explosion of an improvised explosive device, as well as grenade and mortar attacks, during his service in Iraq.  Moreover, service connection is already in effect for tinnitus resulting from this incident.  The sole basis for the denial of service connection for hearing loss was that the Veteran's hearing loss was not yet to a degree of severity to be recognized as a "disability" under VA disability rating criteria at 38 C.F.R. § 3.385, that is, neither the audiometric readings nor speech discrimination scores showed a hearing loss severe enough to reach the thresholds to be a "disability" as that term is specifically defined in VA regulations.  

The Board does not dispute that the Veteran's hearing acuity has decreased since service.  During the course of the Post-Deployment Health Reassessment in November 2008, the month following his final discharge from service, the Veteran did, in fact, complain of hearing loss.  At the time of VA outpatient treatment in July 2009, the Veteran complained of "changed hearing."  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in September 2010, the Veteran indicated that, since the time of the VA audiometric examination in June 2009, his hearing had "gotten worse."

The Veteran was afforded two VA examinations, the first in conjunction with his claim for service connection, and the second resulting from the Board's April 2011 remand, which was based on the Veteran's assertion of worsened hearing.  The Veteran reported to the June 2009 VA examiner that he has to ask people to repeat and has to turn up the sound on the television and radio.  He as trouble understanding speech in background noise.  

At the time of the June 2009 VA examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
25
LEFT
20
20
20
30
30

The average Hertz decibel threshold for the right ear was 23; the average Hertz decibel threshold for the left ear was 25.  Speech recognition using the Maryland CNC test was 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed normal hearing in the right ear and mild sensorineural hearing loss between 3000 and 4000 Hertz in the left ear.  Moreover, the examiner related the Veteran's hearing loss to his service.  The clinical results reported do not meet the requirements for a hearing loss disability in either ear, as set out in VA regulations at 38 C.F.R. § 3.385.  Specifically, none of the thresholds is 40 decibels or greater; there are not at least three frequencies that are 26 decibels or greater; and, speech recognition scores are not less than 94.  

At the time of the May 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
25
20
20
30
30

The average Hertz decibel threshold for the right ear was 18; the average Hertz decibel threshold for the left ear was 25.  Speech recognition using the Maryland CNC test was 100 percent in the right ear and 100 percent in the left ear.  The examiner found normal hearing in the right ear, and found that hearing in the left ear did not meet the definition of a disability for VA purposes.  The Board notes once again that none of the thresholds is 40 decibels or greater; there are not at least three frequencies that are 26 decibels or greater; and, speech recognition scores are not less than 94.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current hearing loss disability (see 38 C.F.R. § 3.385) upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


